       Case 1:20-cv-03770-WFK-PK Document 8 Filed 09/02/20 Page 1 of 4 PageID #: 38
                                                                                                                           L E0
                                                                                                              IN CLERK S OFFICE
                 tf
                 V
                                                                                                    U.S. DISTRICT COURT E.D.N.Y.

                                                                                                      <'        ' ■ TJ i / LUiO   'A'
                             Skadden, Arps, Slate, Meagher & Flom llp
                                               I AAO NEW YORK AVENUE, N.W.                            BROOKLYN OFFICE
                                                                                                           RRM/AFriUATC OFFICES
                                            WASHINGTON. D.C.        20005-2 I I I
                                                                                                                 BOSTON
                                                                                                                CHICAGO
                                                       TEL: {20E)37 I -7000                                     HOUSTON
                                                                                                              LOS ANGELES
                                                       FAX:(202) 393-5760
                                                                                                                NEW YORK
                                                         www.skadden.com                                       PALO ALTO
   DIRECT DIAL                                                                                                 WILMINGTON
C202) 37 I-74 I O
                                                                                                                 BOJING
   DIRECT FAX
                                                                                                                BRUSSELS
C202]661-8301
                                                                                                                FRANKFURT
   EMAIL Aooness                                                                                               KONG KONG
JOHN.8EISNeR@SKADDEN.COM                                                                                         LONDON
                                                                                                                 MOSCOW
                                                                                                                 MUNICH
                                                                                                                  PARIS
                                                                                                               SAO PAULO
                                                                                                                 SEOUL
                                                                                                                SHANGHAI
                                                                                                               SINGAPORE
                                                                                                                 TOKTO
                                                                                                                TORONTO




                                                                   August 25,2020

                      Via Email or U.S. Mail
                      All Counsel ofRecord
                      Clerk ofthe Kansas District Court(Kansas City)
                      Clerk ofthe New York Eastern District Court(Brooklyn)
                      Clerk ofthe New York Eastern District Court(Central Islip)

                                            RE:    IN RE:JOHNSON & JOHNSON TALCUM
                                                   POWDER PRODUCTS MARKETING.flALFS
                                                   PRACTICES AND PRODUCTSLIABILITY
                                                   LITIGATION MDL Docket No. 2738

                             Pursuant to R.P.J.P.M.L. 4.1(b), please find enclosed the Notice of Related
                      Actions filed by Johnson & Johnson and Johnson & Johnson Consumer Inc., filed
                      with the Judicial Panel on Multidistrict Litigation today.

                                                                              Sincerely,




                                                                                       il.U-

                                                                           John H.Beisner
Case 1:20-cv-03770-WFK-PK Document 8 Filed 09/02/20 Page 2 of 4 PageID #: 39



     August 25,2020
     Page 2




                                             Attorneysfor Johnson &
                                             Johnson and Johnson &
                                             Johnson Consumer Inc.



     Enclosures
Case 1:20-cv-03770-WFK-PK Document 8 Filed 09/02/20 Page 3 of 4 PageID #: 40
         Case MDL No. 2738 Document 2442 Filed 08/25/20 Page 1 of 1



                            BEFORE THE JUDICIAL PANEL
                           ON MULTIDISTRICT LITIGATION



  IN RE: JOHNSON & JOHNSON
  TALCUM POWDER PRODUCTS
  MARKETING,SALES PRACTICES AND                        MDL Docket No. 2738
  PRODUCTS LIABILITY LITIGATION



                            NOTICE OF RELATED ACTIONS

  To the Clerk of the Multidistrict Panel:

         Pursuant to Rule 7.2(i) ofthe Rules ofProcedure for the Judicial Panel on

  Multidistrict Litigation, the undersigned defendants hereby notify the Panel ofthe

  pendency ofpotential tag-along actions in federal district court. These actions are listed

  in the attached schedule. Transfer ofthese actions is appropriate because they involve

  conunon questions offact with actions previously transferred by the Panel to Judge Freda

  Wolfson ofthe United States District Court for the District ofNew Jersey.

         Accordingly, the undersigned defendants request that the Panel transfer these

  actions to Judge Wolfson for coordinated pretrial proceedings as part of MDL 2738.

  Dated: August 25,2020                 Respectfully submitted,

                                        s/ John H. Beisner
                                        John H. Beisner
                                        Jessica D. Miller
                                        Skadden, Arps, Slate, Meagher & Flom LLP
                                       1440 New York Avenue, N.W.
                                       Washington,DC 20005
                                       (202)371-7000

                                       Attorneysfor Johnson & Johnson and
                                       Johnson & Johnson Consumer Inc.
                       Case MDL No. 2738 Document 2442-1 Filed 08/25/20 Page 1 of 1



                                          BEFORE THE JUDICIAL PANEL
                                         ON MULTIDISTRICT LITIGATION


IN RE:JOHNSON & JOHNSON
TALCUM POWDER PRODUCTS
MARKETING,SALES PRACTICES AND               MDL Docket No. 2738
PRODUCTS LIABILITY LITIGATION



                                      SCHEDULE OF RELATED ACTIONS

      Plaintiffs           Defendants             Div./Citv          Civil Action No.             Judee

D.Kan.
 Maurice E. Robinson    Johnson & Johnson        Kansas City      2:20-cv-02394-DDC-JPO       District Judge
                           Corporation                                                      Daniel D. Crabtree

E.D.N.Y.
  Mohabir Kissoon      Johnson & Johnson,         Brooklyn        1:20-cv-03767-LDH-VMS      Judge LaShann
                        Johnson & Johnson                                                     DeArcy Hall
                          Consumer Inc.
   Wna Nayshlos,       Johnson & Johnson,         Brooklyn        1:20-cv-03670-AMD-RER   Judge Ann M. Donnelly
  Leonid Nayshlos       Johnson & Johnson
                          Consiuner Inc.
  Philip LaBarbera      Johnson & Johnson        Central Islip     2:20-cv-03609-JS-ARL    Judge Joanna Scybert
                                                                                                                  Case 1:20-cv-03770-WFK-PK Document 8 Filed 09/02/20 Page 4 of 4 PageID #: 41
